Opinion by
Keefe, J.
It was stipulated that certain items of the merchandise consist of cheese similar in all material respects to that the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706) and Abstract 48539. In accordance 'therewith and following the decisions cited, wherein the court stated, upon authority of Abstracts 40880. and 41794, that the string surrounding the Provolone cheese was deductible as tare as a part of the inedible coverings, it was held that the cheese in question is dutiable upon the basis of the net weight of the cheese as returned by the United States weigher, not including the weight of the strings, less 2}í percent for inedible coverings. The protest was sustained to this extent.